PD-0143-15
                                                                   COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
 September 3, 2015                                                 Transmitted 9/3/2015 9:02:36 AM
                                                                     Accepted 9/3/2015 9:12:58 AM
                                                                                    ABEL ACOSTA
                                                                                            CLERK
                           Cause No. PD-0145-15
 IN THE COURT OF CRIMINAL APPEALS FOR TEXAS

CYNTHIA AMBROSE,                        §
        Petitioner/Appellee,            §
                                        §         On Discretionary Review
          v.                            §         From the Fourth Court of
                                        §         Appeals – San Antonio
THE STATE OF TEXAS,                     §         04-15-00788-CR
        Respondent/Appellant.           §


STATE’S NOTICE OF APPEARANCE FOR ORAL ARGUMENT

TO THE HONORABLE JUDGES OF THE COURT:

      Now comes the State of Texas, Respondent in the above styled and

numbered cause, and hereby gives notice to the Court that the undersigned

Assistant Criminal District Attorney intends to appear and present oral argument,

which the Court has permitted and scheduled for October 7, 2015.


                                            Respectfully Submitted:



                                            ______________________________
                                            S. Patrick Ballantyne
                                            Assistant Criminal District Attorney
                                            Bexar County, Texas
                                            State Bar # 24053759
                                            101 W. Nueva St., 7th floor
                                            San Antonio, Texas 78205
                                            210-335-2277 (phone)
                                            sballantyne@bexar.org
                                       1
                        CERTIFICATE OF SERVICE

      I, S. Patrick Ballantyne, hereby certify that a true and correct copy of this
Brief was transmitted this 3rd day of September, 2015, to Dayna L. Jones
(daynaj33@gmail.com), attorney of record for Petitioner, by email and electronic
service through a court approved eFiling system.



                                            ______________________
                                            S. Patrick Ballantyne




                                        2